NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                     Fed. R. App. P. 32.1




              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                Submitted August 21, 2008*
                                 Decided August 21, 2008

                                           Before

                             RICHARD A. POSNER, Circuit Judge

                             ILANA DIAMOND ROVNER, Circuit Judge

                             DIANE P. WOOD, Circuit Judge

No. 08-1251

DARRIN GRUENBERG,                                   Appeal from the United States District
    Plaintiff-Appellant,                            Court for the Eastern District of
                                                    Wisconsin.
       v.
                                                    No. 06-C-0256
TIMOTHY LUNDQUIST, et al.,
     Defendants-Appellees.                          C. N. Clevert, Jr.,
                                                    Judge.

                                         ORDER

       Wisconsin inmate Darrin Gruenberg brought this civil-rights suit against various
Wisconsin officials claiming that they were deliberately indifferent to his mental-health
needs when they refused to transfer him to the Wisconsin Resource Center (WRC). See 42
U.S.C. § 1983. The district court granted summary judgment in favor of the defendants and




       *
        After examining the briefs and the record, we have concluded that oral argument is
unnecessary. Thus, the appeal is submitted on the briefs and the record. See FED. R. A PP. P.
34(a)(2).
No. 08-1251                                                                            Page 2

dismissed the case, finding that Gruenberg had not exhausted the Wisconsin prison
system’s administrative remedies. We affirm.

       As the district court noted, Gruenberg’s “proposed findings of fact” were filed too
late and failed to include citations to the record, as required by Eastern District of
Wisconsin Civil Local Rule 56.2(b). Because Gruenberg did not comply with the rule, the
court properly disregarded his proposed findings. See E.D. W IS. C IV. L.R. 56.2(e); Fabriko
Acquisition Corp. v. Prokos, No. 06-3889, 2008 WL 2894376, at *2 (July 29, 2008); see also
McNeil v. United States, 508 U.S. 106, 113 (1993) (pro se civil litigants required to follow
procedural rules). The court, however, considered the admissible evidence Gruenberg
submitted; so, we also take the facts from the defendants’ proposed findings of fact and
from Gruenberg’s admissible evidence.

       WRC is operated by Wisconsin’s Department of Health and Family Services to
provide supervision, treatment, and programming for inmates who need “extensive mental
health services.” For an inmate to gain admission to WRC, first the psychological
supervisor at the inmate’s prison must submit a formal request, and then WRC’s officials
review the request and decide whether to accept the inmate.

        From October 2002 until December 2003, Gruenberg was incarcerated at WRC to
participate in an anger-management program. While at WRC Gruenberg resisted
treatment, lied to the staff, got into fights, and was generally uncooperative. The
Department of Corrections’s program review committee, which annually evaluates each
inmate to determine whether the inmate should be transferred to a different facility, see
W IS. A DMIN. C ODE § DOC 302.15, determined that Gruenberg’s “conduct has become a
barrier to benefitting from programming.” Based on the committee’s recommendation, the
Department of Corrections transferred Gruenberg to the Green Bay Correctional
Institution, where guards could monitor him more closely. The committee provided
Gruenberg with a written decision and notified him of his right to appeal to the director of
the Bureau of Offender Classification and Movement, see W IS. A DMIN. C ODE §§ DOC
302.03(8), DOC 302.18, but Gruenberg did not challenge the decision.

       From December 2003 until he brought this suit in March 2006, Gruenberg made it
his mission to gain readmission to WRC, or so he told his psychologists. His medical
records show that he cut himself repeatedly with shards of glass and plastic, bit himself,
threatened to commit suicide, and had problems controlling his behavior. He was
examined many times by three psychologists at two prisons. They agreed that Gruenberg
had problems controlling his conduct and that he was obsessed with his plan to get
readmitted to WRC, and they all concluded, however, that he did not suffer from a mental
No. 08-1251                                                                             Page 3

illness. Despite the unsupported statements to the contrary in Gruenberg’s verified
complaint and affidavit, there is no evidence that any psychologist recommended, formally
or informally, that he be admitted to WRC.

       Still Gruenberg persevered. He sent at least two letters to the admissions director of
WRC requesting to be readmitted. The center responded that it does not accept informal
requests for admittance and that only the staff at the prison where the inmate is housed can
submit a formal application. In April 2005 Gruenberg attended a periodic review with the
program review committee and requested a transfer to WRC. The committee denied the
request and instead recommended transfer to different facility. The committee gave him a
copy of its decision and informed him of his right to appeal, but he did not do so. In July
2005 Gruenberg submitted a complaint requesting a transfer to WRC, but the inmate
complaint examiner rejected it explaining that decisions about transfers are outside the
scope of the inmate complaint review process.

        Gruenberg then filed suit alleging that staff at WRC and the Department of Health
and Family Services knew that he was experiencing “acute psychological problems” that
could be treated only at WRC but ignored his pleas to be admitted. The parties conducted
discovery and the state officials moved for summary judgment, arguing that Gruenberg
had failed to exhaust his administrative remedies and that, in any event, he had not put
forward sufficient evidence that they were deliberately indifferent to a serious medical
need. The district court granted the motion, holding that Gruenberg had not exhausted his
administrative remedies because he did not appeal the determinations of the program
review committee first recommending a transfer out of WRC and then rejecting his request
to be transferred back. We review de novo both a district court’s decision to grant
summary judgment and its conclusion that a plaintiff has failed to exhaust administrative
remedies. See Obriecht v. Raemisch, 517 F.3d 489, 492 (7th Cir. 2008).

        Gruenberg argues that there was no procedure for him to request a transfer to WRC
and thus that there were no available administrative remedies for him to exhaust. A
prisoner must exhaust all available administrative remedies before he can bring a civil-
rights action in federal court challenging any aspect of prison life. See 42 U.S.C. § 1997e(a);
Porter v. Nussle, 534 U.S. 516, 532 (2002); Obriecht, 517 F.3d at 492. A remedy is available so
long as an administrative procedure can lead to some relief, even if it is not the precise
relief the inmate wants. See Booth v. Churner, 532 U.S. 731, 741 & n.6 (2001); Larkin v.
Galloway, 266 F.3d 718, 723 (7th Cir. 2001). So, if the Department of Corrections can take
some action in response to an inmate’s complaint, then the inmate is required to follow the
department’s procedures before he runs to court. See Dole v. Chandler, 438 F.3d 804, 809 (7th
Cir. 2006).
No. 08-1251                                                                           Page 4


         Gruenberg explains that he did not appeal the two decisions he received from the
program review committee because neither the committee nor the director of the Bureau of
Offender Classification and Movement has the authority to grant him admission to WRC.
He might be right about the limitation on their authority; the state officials admitted in
their proposed findings of fact that the only way for an inmate to secure a transfer to WRC
is for a psychologist to recommend the transfer and then for WRC accept the inmate. But
still his argument fails because, even if the committee and the director could not have
secured him a place at WRC, they could have placed him in a special program or
recommended transfer to a different facility to accommodate his mental-health needs. See
W IS. A DMIN. C ODE §§ 302.15; 302.17(6); see, e.g., Department of Corrections, Division of
Adult Institutions, Racine Correctional Institution Annual Report 2006-2007, at 20-21, 25-26,
available at http://www.wi-doc.com/index_adult.htm (describing several anger-
management and other behavior-modification programs and psychological services
available at one prison). Furthermore, if he was unhappy with the mental-health treatment
he was receiving, he could have filed a complaint with the inmate complaint examiner
explaining why he believed his care was inadequate. See W IS. A DMIN. C ODE § 310.08. And
although a successful complaint may not have led to a transfer to WRC, it still could have
required officials to provide Gruenberg with better mental-health care. See Larkin, 266 F.3d
at 723 (inmate must exhaust all administrative procedures even if they “cannot provide the
only relief that the prisoner is seeking”). Because the Department of Corrections’s
administrative procedures could have provided Gruenberg with more extensive mental-
health treatment or programming, his failure to exhaust them dooms his claim.

                                                                                AFFIRMED.